REILLY, J
¶ 25. (dissenting). Whether a person is a statutory owner of a dog for purposes of liability under Wis. Stat. § 174.02 "is ordinarily a factual question for the fact finder and 'depends upon the peculiar facts and circumstances of each individual case.'" Pawlowski v. American Family Mut. Ins. Co., 2009 WI 105, ¶ 20, 322 Wis. 2d 21, 777 N.W.2d 67 (citation omitted). Our supreme court has determined that when the facts are undisputed, as here, the circuit court may decide whether one is a statutory "owner" under Wis. Stat. § 174.001(5) and that we review such decisions independently upon appeal. Pawlowski, 322 Wis. 2d 21, ¶¶ 16, 20. I believe both the circuit court and the majority have erred in finding that Kontos is the statutory "owner" of the dogs alleged to have injured Augsburger. Not a single case cited by the majority has found that a person who resides in a home separate from the dog that caused the injury is the statutory "owner" of that dog solely by virtue of the person's ownership of the property where the dog resides with its legal owner.
¶ 26. The majority latches on to a single phrase from Pawlowski to determine that Wis. Stat. ch. 174 makes an "owner" of anyone who provides lodging, shelter, or refuge to a dog regardless of any other considerations. See Majority, ¶¶ 10-14. The majority's definition stretches the interpretation of the statute so as to arguably make every person who donates to a local humane society1 liable for injuries caused by the dogs that the society shelters.
*502¶ 27. The majority's mechanistic approach ignores the critical difference between our case law, including Pawlowski, and the facts present in this case; Kontos did not provide shelter, lodging, or refuge to the dogs in the home where he lived. Cf. Pawlowski, 322 Wis. 2d 21, ¶¶ 28, 52, 54-55. Kontos did not legally own the dog(s)2 that bit Augsburger. The dogs lived with their legal owners in Larsen, Wisconsin, some six to seven miles from where Kontos lived in Butte Des Morts, Wisconsin. Kontos was nowhere near the dog(s) when Augsburger was attacked. Kontos did not have the dogs in his care, control, or custody when the dog(s) bit Augsburger. Prior to the attack, Kontos never took care of the dogs, never exercised any control over the dogs, never exercised any custody of the dogs, never kept them at his residence in Butte Des Morts, never fed them, never bathed them, and never gave them water. Kontos did not like the dogs. Kontos yelled at the dogs "to knock it off and shut up" while visiting the Larsen residence one day, an incident the majority characterizes as "disciplin[ing] the dogs." Majority, ¶ 3. The fact that Kontos owned a residential property where dogs lived does not make him a statutory "owner" of those dogs.
¶ 28. The majority also fails to consider an issue central to Kontos's appeal: whether he is entitled to exemption from liability traditionally afforded to landlords. As Kontos "never suggests an actual landlord-tenant relationship existed," the majority concludes it *503"need not analyze whether the general rule that a landlord is not liable for harm caused by a tenant's dog applies to Kontos." Majority, ¶ 22 n.8. The majority confuses legal arguments with issues. See State v. Weber, 164 Wis. 2d 788, 789 & n.2, 476 N.W.2d 867 (1991). Kontos properly raised the issue of whether the exemption applicable in the landlord-tenant situation should apply to him, and I find that such an exemption is appropriate as Kontos was akin to a pro bono landlord at the time of the dog attack. Under this standard, Kontos "does not become a harborer of a tenant's dog merely by permitting a tenant to keep a dog." Pawlowski, 322 Wis. 2d 21, ¶ 55.
¶ 29. Here again, the majority's hypertechnical application of the law gets in the way of a common sense look at the facts of the case. The fact that Kontos's daughter did not pay U.S. currency, whether it be $1 or $1000 for the use of her home (albeit a residential property owned by her father), does not mean that consideration was not exchanged. Kontos's wife was dying (and has since passed), and mother and daughter wished to spend the mother's final days in each other's company. Kontos's daughter and her family lived out of state and did not have the financial means to move back to Wisconsin. Kontos provided a home where they could live in Wisconsin. The consideration was two-fold: Kontos and his wife provided a property and their daughter provided her presence. Each gave something to accomplish the mutual goal of having mother, daughter, and grandchild together during the mother/ grandmother's final months. The fact that hard cash was not exchanged does not change the nature of the relationship. Kontos owned a residential property where his daughter lived just as a landlord owns a residential property where a tenant lives.
*504¶ 30. The majority's approach also ignores the public policy reasons behind the landlord-tenant exemption. The exemption "promotes the salutary policy of placing responsibility where it belongs, rather than fostering a search for a defendant whose affluence is more apparent than his culpability." Malone ex rel. Bangert v. Fons, 217 Wis. 2d 746, 766-67, 580 N.W.2d 697 (Ct. App. 1998) (citation omitted). Public policy is not served by imposing strict liability upon those who provide lodging, shelter, or refuge to people through charity or gift versus no strict liability for the cold cash-receiving landlord.
¶ 31. The majority's definition of "owner" for purposes of Wis. Stat. § 174.02 is a definition gone too far. Just as a landlord is not a harborer under Wis. Stat. ch. 174 for a tenant's dog, Kontos was not a harborer for dogs that lived in his daughter's home (albeit in property owned by Kontos). The majority's reasoning as to what constitutes a harborer applies to every landlord but for the loophole of the exchange of money and a written agreement — a result not supported by our case law or public policy. I respectfully dissent.

 As an example, the website for the Humane Animal Welfare Society of Waukesha County states that it "assures sanctuary for animals in need," HAWS, Welcome to HAWS!, http://www.hawspets.org/ (last visited Aug. 6, 2013), and "giv[es] shelter to local animals," HAWS, HAWS and the No-Kill *502Movement, http://www.hawspets.org/haws_and_the_no-kill_ movement.html (last visited Aug. 6, 2013). These descriptions comport with the majority's hypertechnical application of the concept of "harbor[ing]." See Majority, ¶ 13.


 The record is undeveloped as to whether one or more dogs caused the alleged injuries.